DETAILED ACTION
This office action is in response to communication filed on 12/18/2020. Terminal Disclaimer has been filed and approved. Claims 1 – 20 are pending on this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Chang et al. Pub. No.: 2010/0085227.
Fig. 6 of Chang et al. discloses an analog-to-digital converter ("ADC"), comprising: an input terminal (Vin) configured to receive an analog input voltage signal; a first ADC stage (Stage 1, Stage 2) coupled to the input terminal (Vin)and configured to output a first digital value (Bl, B2) corresponding to the analog input voltage signal (Vin) and an analog residue signal (Vout Residue signal from each stage to the next stage; see Fig. 1) corresponding to a difference between the first digital value and the analog input signal (See Fig. 1); a second ADC stage (stage 3 and stage 4) coupled to the first ADC stage (stage 1 and stage 2) and configured to convert the analog residue signal (Vout residual from stage 2) to a second digital value (B3, B4); at least one of the first ADC stage (Stage 1, Stage 2) and the second ADC stage (Stage 3 and Stage 4) including a first sub-stage (Stage 1 or Stage 3) configured to convert an analog signal to a first number of bits (see Fig. 8 for discloses Stage 1 generated 1.5 bits) of a digital value representing the analog signal (Vin).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach at least one of the first ADC stage and the second ADC stage including a first sub-stage configured to convert an analog signal to a first number of bits of a digital value representing the analog signal, and a second sub-stage configured to convert the analog signal to a second number of bits of the digital value, wherein the second number of bits is greater than 
With respect to claim 10, in addition to other elements in the claim, prior art considered individual or combination does not teach: converting the analog input voltage signal to a first number of bits of a first digital value representing the analog input voltage signal; 3U.S. Patent Application Serial No. 16/684,163 converting the analog input voltage signal to a second number of bits of the first digital value, wherein the second number of bits is greater than the first number of bits; determining an analog residue signal corresponding to a difference between the first digital value and the analog input signal. 
With respect to claim 17, in addition to other elements in the claim, prior arts considered individual or combination do not teach: converting the analog input voltage signal to a first number of bits of a first digital value during the second operation phase by the first ADC stage; converting the analog input voltage signal to a second number of bits of the first digital value during the second operation phase; amplifying the analog residue signal during the third operation phase; converting the analog residue signal to a second digital value during the first operation phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

1/13/2020
/LINH V NGUYEN/Primary Examiner, Art Unit 2845